Not for Publication in West's Federal Reporter
                 Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                          For the First Circuit


No. 03-1296

                         MARILYN SILVA-VALENTIN,

                           Plaintiff, Appellant,

                                        v.

                   COMMISSIONER OF SOCIAL SECURITY,

                           Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF PUERTO RICO

              [Hon. Justo Arenas, U.S. Magistrate Judge]


                                     Before

                         Boudin, Chief Judge,
                  Lynch and Howard, Circuit Judges.


     Melba N. Rivera-Camacho and Melba N. Rivera Camacho & Assoc.
on brief for appellant.
     Robert J. Triba, Regional Chief Counsel, Social Security
Administration, H.S. Garcia, United States Attorney, Camille Velez-
Rive, Assistant United States Attorney, on brief for appellee.



                             September 11, 2003
           Per Curiam. Claimant Marilyn Silva-Valentin appeals from

the district court's judgment affirming the denial of Social

Security disability benefits. The Commissioner of Social Security,

upon reviewing the record, found (1) that claimant retained the

capacity for the performance of essentially the full range of

medium work, except for having to avoid highly stressful activities

and the use of her hands for fine manipulations, and (2) that

claimant's mental impairment and her complaints of disabling pain

nonetheless did not impose significant nonexertional limitations on

her capacity for such work.         The Commissioner therefore used the

Medical Vocational Guidelines (the "Grid"), 20 C.F.R. Part 404,

Subpart P, App. 2, as a framework, to conclude that claimant was

not   disabled.      We    affirm   the   district   court's   judgment   for

essentially the reasons stated by the magistrate judge in his

Opinion and Order.        We add only the following comments.

           1.     Claimant's Allegations of Disabling Pain.       Given the

dearth of any medical findings regarding, or any treatment for,

claimant's hand, back, or neck conditions, during the relevant time

period -- February 5, 1998 through December 31, 1999 --                   the

decision of the administrative law judge (ALJ) not to fully credit

claimant's complaints of disabling pain is well-supported in the

record.   As we have stated, "[i]n determining the weight to be

given to allegations of pain . . . complaints of pain need not be

precisely corroborated by objective findings, but they must be


                                      -2-
consistent with medical findings."        Dupuis v. Secretary of Health

and Human Services, 869 F.2d 622, 623 (1st Cir. 1989) (per curiam)

(emphasis added).    In other words, there must be some evidence to

support the claimant's complaints, and there is very little here.

See id.

           2.       Claimant's     Treating   Physician's   Opinion   of

Disability.     On appeal, claimant argues that the ALJ should have

credited   the    opinion   of     Dr.    Reyes,   claimant's   treating

psychiatrist, that her depression was completely disabling. Social

Security Ruling 96-2p, Giving Controlling Weight to Treating Source

Medical Opinions, 1996 WL 374188, outlines the process to be used

to determine the weight to be given to the opinions of treating

physicians.     To be controlling, among other things, the opinion

must "not [be] inconsistent with the other substantial evidence in

the case record."     Id. at *1.

           We first note that, during the relevant time, Dr. Reyes

reported that claimant's judgment was logical and her intellectual

functioning was fair.    Further, Dr. Reyes's opinion of a disabling

condition is inconsistent with the other evidence in the record,

particularly the examination of claimant by Dr. Tejeda and the RFC

assessment completed by the non-examining physician.        See Gordils

v. Secretary of Health and Human Services, 921 F.2d 327, 329 (1st

Cir. 1990) (per curiam) (the opinion of an examining consultant and




                                    -3-
a non-examining physician who completed an RFC assessment can

constitute "substantial evidence").

          Both of these other reports essentially indicated that,

at most, claimant had moderate difficulties in concentrating, but

that, at a minimum, her thought processes were intact, and she

retained the ability to engage in simple work.       Combined with Dr.

Reyes's own observation that claimant's intellectual functioning

was fair, it would be difficult to say that the ALJ erred in not

giving controlling weight to the opinion of Dr. Reyes that claimant

was disabled.   As we have stated, conflicts in the evidence are for

the Commissioner, not the courts.        See Rodriguez v. Secretary of

Health and Human Services, 647 F.2d 218, 222 (1st Cir. 1981).

          3.    The Use of the Grid.     Claimant finally argues, in a

very conclusory manner, that, due to her nonexertional limitations,

reliance on the Grid was prohibited; rather, she maintains, the

testimony of a vocational expert was required.            In relation to

claimant's pain, and as noted above, the record supports the ALJ's

conclusion that claimant's complaints were not credible as to the

severity and disabling nature of the pain.        Thus, there also is

substantial evidence in the record to support the ALJ's decision

that the pain was not a significant nonexertional limitation.

          As    for   claimant's   mental   impairment,    although   the

question is closer, we nonetheless think that the use of the Grid

was appropriate in this case.       In particular, claimant here has


                                   -4-
essentially the same profile as the claimant in Ortiz v. Secretary

of Health and Human Services, 890 F.2d 520 (1st Cir. 1989), where

we affirmed the use of the Grid.      The only difference is that

claimant, in the case at hand, was rated as being moderately

limited in accepting supervision and in coping with changes in the

work place.

           In relation to the latter restriction, however, the RFC

evaluator specified, in the comment section of the RFC assessment

form, that claimant could respond to "minimal changes" in the work

setting.   Further, both Drs. Reyes and Tejeda opined that claimant

was cooperative, an indication that although she was rated as

having moderate limits in accepting supervision, she certainly was

not precluded from coping with having a supervisor.   Finally, and

as in Ortiz, "claimant's characteristics did not position [her]

near the disabled/not disabled dividing line under the Grid rules."

See id. at 527-28; Grid Rule No. 203.29, Table No. 3.

           Affirmed.




                                -5-